 Case 1:20-cv-01817-VM Document 30 Filed 01/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  1/27/2021
BRUCE REID,                        :
                                   :
               Plaintiff,          :
                                   :    20 Civ. 1817 (VM)
     - against -                   :
                                   :
JONATHAN S. SACK, MICHAEL H. MUI, :
and SACK & SACK, LLP,              :    DECISION AND ORDER
                                   :
               Defendants.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Defendants Michael Mui, Jonathan Sack, and Sack & Sack

LLP (collectively “Defendants”) request that this matter be

stayed pending the resolution of an arbitration proceeding

between Plaintiff Bruce Reid and his former employer ICAP

Capital Markets (“ICAP”). (See Dkt. Nos. 24, 26.) Plaintiff

opposes this request. (See Dkt. Nos. 23, 25.) In short,

Defendants argue that there is substantial overlap between

the matters such that the Court should exercise its discretion

to stay the present case. (See Dkt. No. 24.) The decision to

stay     a   case   in   favor    of    a     related   proceeding   is   a

discretionary one. See, e.g., Washington Mut. Bank v. Law

Office of Robert Jay Gumenick, P.C., 561 F. Supp. 2d 410,

411-12       (S.D.N.Y.   2008).       After    reviewing   the   parties’

submissions, the Court is not persuaded that a stay is

warranted at this time.

                                  1
 Case 1:20-cv-01817-VM Document 30 Filed 01/28/21 Page 2 of 3



     The Court’s decision on Defendants’ letter motion to

dismiss narrowed this matter to three claims: (1) legal

malpractice, (2) fraud, and (3) negligent misrepresentation.

(See Dkt. No. 22.) For the legal malpractice claim, Plaintiff

argues, as he must in asserting such a claim, that “but for”

Defendants' malpractice, he would have succeeded in pursuing

now time-barred claims against ICAP. (See, e.g., Dkt. No. 21-

1.) Thus, because his legal malpractice claim is limited to

those causes of action that he lost the opportunity to bring,

there can be no overlap between his legal malpractice claims

and claims actually brought in the arbitration against ICAP.

To the extent Plaintiff could have (or in fact did) bring the

same allegedly lost claims in his arbitration against ICAP,

he would likely fail the "but for" test and no liability for

legal malpractice can attach. Discovery is appropriate to

explore the bounds of Plaintiff’s potentially successful but

not asserted claims. The Court can consider any arguments

concerning the “but for” requirement on summary judgment.

     As   to   fraud   and    negligent   misrepresentation,      these

claims focus specifically on Defendants' conduct in their

representation of Plaintiff and do not concern ICAP. (See

Dkt. No. 7, at ¶¶ 63-76.) Thus, the underlying conduct and

legal issues do not overlap between this litigation and the

arbitration.    (See   Dkt.    No.   25-1.)   And   while   the   Court

                                2
 Case 1:20-cv-01817-VM Document 30 Filed 01/28/21 Page 3 of 3



acknowledges that there is a possibility that Plaintiff's

claimed damages overlap, the Court is not persuaded at this

pre-discovery stage that recovery in the arbitration will

eliminate   the   possibility       of   recovery    on    the   fraud   or

negligent misrepresentation claim. If it becomes clear in the

future that the arbitration may in fact eliminate all possible

recovery from Defendants, or the two matters progress in such

a way that an overlap in damages might give rise to judicial

inefficiencies, the Court can reconsider an argument to stay

the case at that point.

     For the reasons stated above, it is hereby

     ORDERED   that   Defendants’        request    to    stay   this   case

pending the resolution of Plaintiff’s arbitration against his

former employer, ICAP is DENIED.

SO ORDERED.

Dated: New York, New York
       27 January 2021




                                3
